DETAILED ACTION
This action is responsive to the response filed on 11/11/2020.

Claims 21-40 are pending in the case. Claims 21, 28 and 35 are independent. Claims 1-20 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 11/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 9,798,718 and 10,489,508 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 25 and 26 are objected to because of the following informalities:
Claim 25 recites, “The method of claim 21, the text-suggestion region, within the graphical user interface, is positioned between the committed-text region and the graphical keyboard.” This appears to be an inadvertent omission of the word “wherein” after the preamble. For examination purposes, Examiner assumes the limitation to recite, “The method of claim 21, wherein the text-suggestion region, within the graphical user interface, is positioned between the committed-text region and the graphical keyboard.”

Claim 26 recites, “The method of claim 21, the method further comprises: determining, by the computing device and based on the single continuous gesture…” This appears to be an inadvertent omission of the word “wherein” after the preamble. For examination purposes, Examiner assumes the limitation to recite, “The method of claim 21, wherein the method further comprises: determining, by the computing device and based on the single continuous gesture…”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 21, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 8701032 B1, in view of Kay et al. (US 20130046544 A1), hereinafter Kay, and Pasquero et al (US 20130246329 A1), hereinafter Pasquero.

Claim 21 of the instant application contain the same, or similar, limitations, of Claim 13 in U.S. Patent No. 8701032 B1 other than a slight rewording of the claims that one of ordinary skill in the art would recognize as being obvious variants of each other, in view of Kay and Pasquero, as shown below.
	
Claim 21: A method comprising: (method comprising: [Claim 1])
	displaying a graphical user interface including (outputting, by a computing device and for display, a graphical keyboard comprising a plurality of keys; [Claim 1])
	a committed-text region, (a committed-text region of the presence-sensitive display [Claim 13])
	a text-suggestion region, and (a text-suggestion region of the presence-sensitive display; [Claim 13])
	a graphical keyboard comprising a plurality of keys; (outputting, by a computing device and for display, a graphical keyboard comprising a plurality of keys; [Claim 1])

	…
	determining, by a computing device, based on the single continuous gesture,
a candidate phrase comprising at least two candidate words, a first candidate word from the at least two candidate words comprising a first character associated with a first key from the at least two different keys and a second candidate word from the at least two candidate words comprising a second character associated with a second key from the at least two different keys; (determining, by the computing device and based at least in part on the first key, a word-level token comprising a single string of a plurality of predicted characters; determining, by the computing device, that the word-level token represents a candidate word included in a lexicon; determining, by the computing device and in response to determining that the word-level token represents the candidate word in the lexicon, a phrase-level token based at least in part on the word-level token and the second key, wherein the phrase-level token comprises a plurality of character strings; and [Claim 1])
	displaying, in the committed-text region, a respective character associated with each key from the plurality of keys that is selected by the single continuous gesture; and (responsive to determining that the first phrase-level token satisfies the threshold, 
	displaying, in the text-suggestion region, each word in the candidate phrase
separated by a space character, (outputting for display, by the computing device and based at least in part on the plurality of character strings, a candidate phrase comprising the candidate word in the lexicon and a second character string, wherein the second character string begins with a character associated with the second key. [Claim 1] outputting, by the computing device, the first phrase-level token for display at a text-suggestion region of the presence-sensitive display;... outputting, by the computing device, the second plurality of character strings for display at the text-suggestion region [Claim 13])
	
	Claim 13 of US 8701032 B1 may not explicitly disclose:
	the at least two different keys of the single continuous gesture not including a space bar key from the plurality of keys; and
	the text-suggestion region divided into three text-suggestion regions and
the at least two candidate words of the candidate phrase displayed in one region of the three text-suggestion regions.

	Kay teaches:

	[a] text-suggestion region divided into [at least] three text-suggestion regions See (FIG. 3, potential word selections divided into regions, Word choice 340 depicts the most likely, or most common, word determined to be intended by the user [0037])

	Pasquero teaches:
	[a] text-suggestion region divided into three text-suggestion regions and
at least two candidate words of [a] candidate phrase displayed in one region of the three text-suggestion regions. (See FIG. 2, preliminary input area 210... divided up into at least three regions… each segment contains input entered by the user, input generated by processor 102, or a combination of both [0033] and FIG. 3, current prediction 323 in center portion of three divisions of horizontal bar and future prediction 320 is further generated based on current prediction 323 [0035], The autocompletion algorithm can provide various options, such as, for example, words, characters, phrases, acronyms, 

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the gesture over a first and second key of 8701032 B1 to not include a space bar key from the plurality of keys as taught by Kay, and modify outputting the candidate phrase in the text-suggestion region of 8701032 B1 to include the text-suggestion region divided into three text-suggestion regions and the at least two candidate words of the candidate phrase displayed in one region of the three text-suggestion regions as taught by Kay and Pasquero.

	One would have been motivated to do so because the nature of the ambiguity may result in a single word having more than one word (phrase segment) as an alternative selection, or parts made of more than one word can have a shorter alternative selection. An example is when the user utters: "Do little" which may be recognized as "Doolittle" with alternates of "Do Little" and "Do let a". (Kay [0091]). Also, to intelligently allow a user to more quickly enter text on an electronic device (Pasquero [0003]).

Claims 28 and 35 of the instant application are directed to a computing device comprising a display device, a presence-sensitive input device; and at least one .

Claims 21, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9134906 B2, in view of Kay et al. (US 20130046544 A1), hereinafter Kay, and Pasquero et al (US 20130246329 A1), hereinafter Pasquero.

Claim 21 of the instant application contain the same, or similar, limitations, of Claim 10 U.S. Patent No. 9134906 B2 other than a slight rewording of the claims that one of ordinary skill in the art would recognize as being obvious variants of each other, in view of Kay and Pasquero, as shown below.
 
Claim 21. A method comprising: (A method comprising: [Claim 1])
displaying a graphical user interface including (outputting, by a computing device and for display, a graphical keyboard comprising a plurality of keys; [Claim 1])
a committed-text region, (a committed-text region [Claim 10])
a text-suggestion region, and (a text-suggestion region; [Claim 10])
a graphical keyboard comprising a plurality of keys; (outputting, by a computing device and for display, a graphical keyboard comprising a plurality of keys; [Claim 1])

…
determining, by a computing device, based on the single continuous gesture, a candidate phrase comprising at least two candidate words, a first candidate word from the at least two candidate words comprising a first character associated with a first key from the at least two different keys and a second candidate word from the at least two candidate words comprising a second character associated with a second key from the at least two different keys; (determining, by the computing device and based at least in part on the portion of the continuous gesture traversing the first key and subsequently the second key, a candidate phrase comprising a group of candidate words, wherein at least one of a first candidate word and a second candidate word from the group of candidate words comprises the second character subsequent to the first character; and [Claim 1])
displaying, in the committed-text region, a respective character associated with each key from the plurality of keys that is selected by the single continuous gesture; and (responsive to determining that the first phrase-level token satisfies the threshold, selecting, by the computing device, a character string of the first plurality of character 
displaying, in the text-suggestion region, each word in the candidate phrase separated by a space character, (outputting, by the computing device and for display, based at least in part on the group of candidate words, the candidate phrase comprising the first candidate word and the second candidate word. [Claim 1] outputting, by the computing device, the first phrase-level token for display at a text-suggestion region;... outputting, by the computing device, the second plurality of character strings for display at the text-suggestion region [Claim 10])

Claim 10 of US 9134906 B2 may not explicitly disclose:
	the at least two different keys of the single continuous gesture not including a space bar key from the plurality of keys; and
	the text-suggestion region divided into three text-suggestion regions and
the at least two candidate words of the candidate phrase displayed in one region of the three text-suggestion regions.

	Kay teaches:
	detecting, at regions of a presence-sensitive input device that correspond to locations of a display device at which at least two different keys from [a] plurality of keys are displayed, a single continuous gesture, the at least two different keys of the single continuous gesture not including a space bar key from the plurality of keys; (See FIG.s 
	[a] text-suggestion region divided into [at least] three text-suggestion regions See (FIG. 3, potential word selections divided into regions, Word choice 340 depicts the most likely, or most common, word determined to be intended by the user [0037])

	Pasquero teaches:
	[a] text-suggestion region divided into three text-suggestion regions and
at least two candidate words of [a] candidate phrase displayed in one region of the three text-suggestion regions. (See FIG. 2, preliminary input area 210... divided up into at least three regions… each segment contains input entered by the user, input generated by processor 102, or a combination of both [0033] and FIG. 3, current prediction 323 in center portion of three divisions of horizontal bar and future prediction 320 is further generated based on current prediction 323 [0035], The autocompletion algorithm can provide various options, such as, for example, words, characters, phrases, acronyms, names, slang, colloquialisms, abbreviations, or any combination thereof, that a user might be contemplating [0048] set of characters including adjective suffixes (such as "-ish" or "-ful"), phrases, plurals, or combinations thereof can also be generated and ranked [0049])

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the gesture over a first and second key of 9134906 B2 to not include a space bar key from the plurality of keys as taught by Kay, and modify outputting the candidate phrase in the text-suggestion region of 9134906 B2 to include the text-suggestion region divided into three text-suggestion regions and the at least two candidate words of the candidate phrase displayed in one region of the three text-suggestion regions as taught by Kay and Pasquero.

	One would have been motivated to do so because the nature of the ambiguity may result in a single word having more than one word (phrase segment) as an alternative selection, or parts made of more than one word can have a shorter alternative selection. An example is when the user utters: "Do little" which may be recognized as "Doolittle" with alternates of "Do Little" and "Do let a". (Kay [0091]). Also, to intelligently allow a user to more quickly enter text on an electronic device (Pasquero [0003]).

Claims 28 and 35 of the instant application are directed to a computing device comprising a display device, a presence-sensitive input device; and at least one processor, and a non-transitory computer-readable storage medium comprising instructions that, when executed, cause at least one processor of a computing device to perform a method that is substantially the same as 21 and are therefore rejected under the same rationale as above.
Claims 21, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9542385 B2, in view of Kay et al. (US 20130046544 A1), hereinafter Kay, and Pasquero et al (US 20130246329 A1), hereinafter Pasquero.

Claim 21 of the instant application contain the same, or similar, limitations, of Claim 10 of U.S. Patent No. 9542385 B2 other than a slight rewording of the claims that one of ordinary skill in the art would recognize as being obvious variants of each other, in view of Kay and Pasquero, as shown below.

Claim 21. A method comprising: (A method comprising: [Claim 1])
displaying a graphical user interface including (outputting, by a computing device and for display, a graphical keyboard comprising a plurality of keys; [Claim 1])
a committed-text region, (a committed-text region [Claim 10])
a text-suggestion region, and (a text-suggestion region; [Claim 10])
a graphical keyboard comprising a plurality of keys; (outputting, by a computing device and for display, a graphical keyboard comprising a plurality of keys; [Claim 1])
detecting, at regions of a presence-sensitive input device that correspond to locations of a display device at which at least two different keys from the plurality of keys are displayed, a single continuous gesture, (receiving, by the computing device, a plurality of indications of gestures detected at a presence-sensitive input device, a first indication of the plurality of indications of gestures being associated with traversal of a first key from the plurality of keys and a second indication of the plurality of indications 
…
determining, by a computing device, based on the single continuous gesture, a candidate phrase comprising at least two candidate words, a first candidate word from the at least two candidate words comprising a first character associated with a first key from the at least two different keys and a second candidate word from the at least two candidate words comprising a second character associated with a second key from the at least two different keys; (outputting, by the computing device and based at least in part on the first and second indications of the plurality of indications of gestures traversing the first key and subsequently the second key, a candidate phrase comprising a group of candidate words, wherein at least one of a first candidate word or a second candidate word from the group of candidate words comprises the second character subsequent to the first character; [Claim 1])
displaying, in the committed-text region, a respective character associated with each key from the plurality of keys that is selected by the single continuous gesture; and (responsive to determining that the first phrase-level token satisfies the threshold, selecting, by the computing device, a character string of the first plurality of character strings of the first phrase-level token as a committed character string; [Claim 9], outputting, by the computing device, the committed character string for display at a committed-text region, [Claim 10])


Claim 10 of US 9542385 B2 may not explicitly disclose:
	the at least two different keys of the single continuous gesture not including a space bar key from the plurality of keys; and
	the text-suggestion region divided into three text-suggestion regions and
the at least two candidate words of the candidate phrase displayed in one region of the three text-suggestion regions.

	Kay teaches:
	detecting, at regions of a presence-sensitive input device that correspond to locations of a display device at which at least two different keys from [a] plurality of keys are displayed, a single continuous gesture, the at least two different keys of the single continuous gesture not including a space bar key from the plurality of keys; (See FIG.s 
	[a] text-suggestion region divided into [at least] three text-suggestion regions See (FIG. 3, potential word selections divided into regions, Word choice 340 depicts the most likely, or most common, word determined to be intended by the user [0037])

	Pasquero teaches:
	[a] text-suggestion region divided into three text-suggestion regions and
at least two candidate words of [a] candidate phrase displayed in one region of the three text-suggestion regions. (See FIG. 2, preliminary input area 210... divided up into at least three regions… each segment contains input entered by the user, input generated by processor 102, or a combination of both [0033] and FIG. 3, current prediction 323 in center portion of three divisions of horizontal bar and future prediction 320 is further generated based on current prediction 323 [0035], The autocompletion algorithm can provide various options, such as, for example, words, characters, phrases, acronyms, names, slang, colloquialisms, abbreviations, or any combination thereof, that a user might be contemplating [0048] set of characters including adjective suffixes (such as "-ish" or "-ful"), phrases, plurals, or combinations thereof can also be generated and ranked [0049])


	One would have been motivated to do so because the nature of the ambiguity may result in a single word having more than one word (phrase segment) as an alternative selection, or parts made of more than one word can have a shorter alternative selection. An example is when the user utters: "Do little" which may be recognized as "Doolittle" with alternates of "Do Little" and "Do let a". (Kay [0091]). Also, to intelligently allow a user to more quickly enter text on an electronic device (Pasquero [0003]).

Claims 28 and 35 of the instant application are directed to a computing device comprising a display device, a presence-sensitive input device; and at least one processor, and a non-transitory computer-readable storage medium comprising instructions that, when executed, cause at least one processor of a computing device to perform a method that is substantially the same as 21 and are therefore rejected under the same rationale as above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21, 23-28, 30-35 and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kay et al (US 20130046544 A1), hereinafter Kay, in view of Kraft et al (US 20090198691 A1), hereinafter Kraft, and Pasquero et al. (US 20130246329 A1), hereinafter Pasquero.

Regarding Claim 21, Kay teaches:
A method comprising: (See FIG.s 5A, 5C, 5G, 5H, 5I, and 6, touch screen display, processing unit (CPU) [0102])
displaying a graphical user interface including (See FIG.s 3, 5A, 5C, 5G-5I and 8C-8F)
a committed-text region, (text display portion or output area 506 [0077])
a text-suggestion region, and (word suggestion portion or word choice area 508 [0077])
a graphical keyboard comprising a plurality of keys; (virtual soft-key keyboard area 510… each key in the virtual keyboard is associated with one or more characters [0078])
detecting, at regions of a presence-sensitive input device that correspond to locations of a display device at which at least two different keys from the plurality of keys are displayed, a single continuous gesture, (See FIG.s 5A, 5C, 5G-5I and 8C-8F touch screen display [0102], [0106], trace inputs... To input a trace, a user depresses or places his finger on a point on the touch screen display, and while continually depressing the display, he traces a line within the display with his finger before 
the at least two different keys of the single continuous gesture not including a space bar key from the plurality of keys; (See FIG.s 5A, 5C, 5G-5I and 8C-8F, trace inputs do not include space bar in virtual keyboard area)
determining, by a computing device, based on the single continuous gesture, (the user interface may receive a trace input from a user and output a word choice list in response...  As shown in FIG. 5C, using the five extracted input features (three corners and 2 segments), a disambiguation module may produce a word choice list, including the default word "how," that is displayed to the user via the user interface [0085], The user may intend for a set of his tactile inputs to collectively result in the formation of a particular intended word in the output area 506 shown in the user interface display (or at another output), For clarity, unless the context clearly requires otherwise, the term "word" as used herein denotes any type of linguistic object, including, but not limited to, a string of characters, word stem, prefix, suffix, phrase, sentence... [0079])
… at least two candidate words, (provide user input received from the virtual keyboard area 510 (and other areas of the touch-sensitive display and/or other inputs) to a disambiguation system or module such as the disambiguation module disclosed 
a first candidate word from the at least two candidate words comprising a first character associated with a first key from the at least two different keys and (e.g. FIG. 5C, word suggestion portion includes the word "how" including the letter H of the trace; As shown by the three dots, this single continuous trace may be broken into three distinct corner features ( corner 1, corner 2, corner 3) and two segment features (segment 1 extending between corners 1 and 2, and segment 2 between corners 2 and 3). As shown in FIG. 5C, using the five extracted input features (three corners and 2 segments), a disambiguation module may produce a word choice list, including the default word "how," that is displayed to the user via the user interface [0086])
a second candidate word from the at least two candidate words comprising a second character associated with a second key from the at least two different keys; (e.g. FIG. 5C, word suggestion portion includes the word "Joe" matching the letters J and O of the trace; As shown by the three dots, this single continuous trace may be broken into three distinct corner features ( corner 1, corner 2, corner 3) and two segment features (segment 1 extending between corners 1 and 2, and segment 2 
displaying, in the committed-text region, a respective character associated with each key from the plurality of keys that is selected by the single continuous gesture; and (Within the word choice list area, one or more default words may be highlighted (e.g., "are" as shown in FIG. 5A) and/or displayed in the output area. [0081], a disambiguation module may produce a word choice list, including the default word "how," that is displayed to the user via the user interface [0085])
displaying, in the text-suggestion region, each word in the… [at least two candidate words] separated by a space character, (See FIG.s 5A, 5C, 5G-5I and 8C-8F, each word in word choice list separated by a space character)
the text-suggestion region divided into [at least] three text-suggestion regions and (See FIG. 3, potential word selections divided into regions)
the at least two candidate words… displayed in [at least] one region of the [at least] three text-suggestion regions. (See FIG. 3, Word choice 340 depicts the most likely, or most common, word determined to be intended by the user [0037])

As shown above, Kay teaches determining, by a computing device, based on the single continuous gesture, at least two candidate words; (emphasis added)
displaying, in the text-suggestion region, each word in the at least two candidate words separated by a space character, (emphasis added) the text-into at least three text-suggestion regions and the at least two candidate words of the candidate phrase displayed in at least one region of the at least three text-suggestion regions. (emphasis added)

However, Kay may not explicitly disclose:
determining, by a computing device, based on the single continuous gesture, a candidate phrase comprising at least two candidate words, (emphasis added);
displaying, in the text-suggestion region, each word in the candidate phrase separated by a space character, (emphasis added) the text-suggestion region divided into three text-suggestion regions and the at least two candidate words of the candidate phrase displayed in one region of the three text-suggestion regions. (emphasis added)

Kraft teaches:
displaying a graphical user interface including a committed-text region, (See FIG.s 4-7, text body 410)
a text-suggestion region, and (See FIG.s 4-7, list box 412)
a… keyboard comprising a plurality of keys; detecting, at regions of a presence-sensitive input device that correspond to locations… at which at least two different keys from the plurality of keys…, a single continuous… [input], the at least two different keys of the single continuous… [input] not including a space bar key from the plurality of keys; (See FIG.s 4-7, As a user inputs the keys 4 and 2 (see arrow marked <4><2>) in step 520 each of the possible characters assigned to the key (204a shown in FIG. 2) 
determining, by a computing device, based on the single continuous… [input], a candidate phrase comprising at least two candidate words, (each database entry has a search key consisting of the first characters of each word in the phrase whereupon the searching can be made as is commonly known for predictive text input systems [0076], If a match is found a list box 412 is displayed in step 524, see FIG. 4b, showing the matching candidates found for the key input. In this embodiment the candidates show both one-word candidates such as "Ha", "lb" and "le" as well as two candidate phrases "How are you doing" and "Give Chris a call" [0077])
a first candidate word from the at least two candidate words comprising a first character associated with a first key from the at least two different keys and (As a user inputs the keys 4 and 2 (see arrow marked <4><2>) in step 520 each of the possible characters assigned to the key (204a shown in FIG. 2) being pressed is matched against a dictionary database 340 (shown in FIG. 3) stored in a memory 332 (shown in FIG. 3) of the device 200 (shown in FIG. 2) [0073], See FIG.s  two candidate phrases "How are you doing" and "Give Chris a call" [0077], e.g. letter "G" is input and is included in the candidate word "Give" in the phrase "Give Chris a call" and letter "H" is input and is included in the candidate word "How" in the phrase "How are you doing")
a second candidate word from the at least two candidate words comprising a second character associated with a second key from the at least two different keys; (As a user inputs the keys 4 and 2 (see arrow marked <4><2>) in step 520 each of the 
displaying, in the committed-text region, a respective character associated with each key from the plurality of keys that is selected by the single continuous… [input]; and (See FIG.s 4A-4D, The first matching candidate is also displayed adjacent to the cursor 411, in this case "Ha" which, in this embodiment, is also marked in the list box 412 by being underlined as the default candidate which will be chosen upon selection [0077])
displaying, in the text-suggestion region, each word in the candidate phrase separated by a space character, (If a match is found a list box 412 is displayed in step 524, see FIG. 4b, showing the matching candidates found for the key input. In this embodiment the candidates show both one-word candidates such as "Ha", "lb" and "le" as well as two candidate phrases "How are you doing" and "Give Chris a call" [0077], e.g. "Give Chris a call" with each word separated by a space character, and "How are you doing" each separated by a space character)
the text-suggestion region divided into [at least] three text-suggestion regions and the at least two candidate words of the candidate phrase displayed in one region of the [at least] three text-suggestion regions. (See FIG. 4B, list box divided into at least three lines with candidate phrase displayed in one line of the multiple lines)
at least three text-suggestion regions and the at least two candidate words of the candidate phrase displayed in one region of the at least three text-suggestion regions. (emphasis added)

Pasquero teaches:
[a] text-suggestion region divided into three text-suggestion regions and… at least two candidate words of… [a] candidate phrase displayed in one region of the three text-suggestion regions. (See FIG. 2, preliminary input area 210... divided up into at least three regions… each segment contains input entered by the user, input generated by processor 102, or a combination of both [0033] and FIG. 3, current prediction 323 in center portion of three divisions of horizontal bar and future prediction 320 is further generated based on current prediction 323 [0035], The autocompletion algorithm can provide various options, such as, for example, words, characters, phrases, acronyms, names, slang, colloquialisms, abbreviations, or any combination thereof, that a user might be contemplating [0048] set of characters including adjective suffixes (such as "-ish" or "-ful"), phrases, plurals, or combinations thereof can also be generated and ranked [0049])

Given that Kay teaches that the nature of the ambiguity may result in a single word having more than one word (phrase segment) as an alternative selection, or parts made of more than one word can have a shorter alternative selection. An example is when the user utters: "Do little" which may be recognized as "Doolittle" with alternates of "Do Little" and "Do let a". (Kay [0091]);
phrase, sentence, abbreviation, chat slang, emoticon, user ID, URL or ideographic character sequence, emoticons or icons. (Kay [0079]); and
The user context database 626 may include any historical information relating to the user's prior character and/or word selection behavior, such as previous words utilized by the user, the frequency of words entered by the user, and common phrases employed by the user (Kay [0118]), it would have been obvious to one of ordinary skill in the art at the time of invention to modify the at least two candidate words determined by a computing device, based on the single continuous gesture, the text-suggestion region divided into at least three text-suggestion regions, and the display of the at least two candidate words in at least one of the at least three text-suggestion regions of Kay to include determining, by a computing device, based on the single continuous gesture, a candidate phrase comprising at least two candidate words, a first candidate word from the at least two candidate words comprising a first character associated with a first key from the at least two different keys and a second candidate word from the at least two candidate words comprising a second character associated with a second key from the at least two different keys; displaying, in the committed-text region, a respective character associated with each key from the plurality of keys that is selected by the 

One would have been motivated to make such a modification to provide for input of phrases that require little cognitive effort (Kraft [0083]), it makes it easy to combine such a phrase dictionary with existing predictive word input dictionaries thereby providing fast access times to the dictionary database (Kraft [0011]) and prevents making exhaustive searching through databases which saves a lot of time, especially when the database is not stored locally or on a slower storage medium (Kraft [0012]). Also, to intelligently allow a user to more quickly enter text on an electronic device (Pasquero [0003]).

Regarding Claim 23, the rejection of Claim 21 is incorporated.
Kay may not explicitly disclose:
wherein the one region of the three text-suggestion regions is a middle region displayed between the other two regions of the three text-suggestion regions.

Pasquero teaches:
wherein the one region of the three text-suggestion regions is a middle region displayed between the other two regions of the three text-suggestion regions. (See FIG. 

Therefore, combining Kay, Kraft and Pasquero would meet the claim limitations for the same reasons as set forth in Claim 23.

Regarding Claim 24, the rejection of Claim 21 is incorporated.
Kay, as modified, teaches:
wherein the… [at least two candidate words] comprises one or more characters that are not associated with any keys from the plurality of keys that are selected by the single continuous gesture. (See FIG. 5C, word choice list includes words, "Hope" with the letter "e" which was not selected by the gesture, "bow" with the letter "b" that was not selected by the gesture, and "vote" with the letter "v" that was not selected by the gesture, etc.)

Kraft teaches:
input]. (each database entry has a search key consisting of the first characters of each word in the phrase whereupon the searching can be made as is commonly known for predictive text input systems [0076], If a match is found a list box 412 is displayed in step 524, see FIG. 4b, showing the matching candidates found for the key input. In this embodiment the candidates show both one-word candidates such as "Ha", "lb" and "le" as well as two candidate phrases "How are you doing" and "Give Chris a call" [0077], both candidate phrases include characters that are not associated with any of the plurality of keys that were selected)

Given that Kay teaches that the nature of the ambiguity may result in a single word having more than one word (phrase segment) as an alternative selection, or parts made of more than one word can have a shorter alternative selection. An example is when the user utters: "Do little" which may be recognized as "Doolittle" with alternates of "Do Little" and "Do let a". (Kay [0091]);
the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. (Kay [0088]); and the term "word" as used herein denotes any type of linguistic object, including, but not limited to, a string of characters, word stem, prefix, suffix, phrase, sentence, 
The user context database 626 may include any historical information relating to the user's prior character and/or word selection behavior, such as previous words utilized by the user, the frequency of words entered by the user, and common phrases employed by the user (Kay [0118]), it would have been obvious to one of ordinary skill in the art at the time of invention to modify the at least two candidate words determined by a computing device, based on the single continuous gesture of Kay to include wherein the candidate phrase comprises one or more characters that are not associated with any keys from the plurality of keys that are selected by the single continuous gesture, as taught by Kraft.

One would have been motivated to make such a modification to provide for input of phrases that require little cognitive effort (Kraft [0083]), it makes it easy to combine such a phrase dictionary with existing predictive word input dictionaries thereby providing fast access times to the dictionary database (Kraft [0011]) and prevents making exhaustive searching through databases which saves a lot of time, especially when the database is not stored locally or on a slower storage medium (Kraft [0012]).

Regarding Claim 25, the rejection of Claim 21 is incorporated.
Kay teaches:
the text-suggestion region, within the graphical user interface, is positioned between the committed-text region and the graphical keyboard. (See FIG.s 5A, 5C, 5G-

Regarding Claim 26, the rejection of Claim 21 is incorporated.
Kay teaches:
determining, by the computing device and based on the single continuous gesture,… a third candidate word, the third candidate word comprising at least the first character associated with the first key and the second character associated with the second key and being different than the first candidate word and the second candidate word; and (See FIG.s 3 and 5C, word choice list includes words, "Hope" as well as "How" both with the letters "H" and "o", FIG. 3, "respond" and "response both with letters "r" and "e")
displaying the third candidate word in another region of the [at least] three text-suggestion regions. (See FIG. 3, "respond" and "response both with letters "r" and "e" displayed in different regions)

Kay may not explicitly disclose:
a second candidate phrase comprising a third candidate word, (emphasis added); and
displaying the third candidate word in another region of the three text-suggestion regions. (emphasis added)

Kraft teaches:
input], a second candidate phrase comprising a third candidate word, the third candidate word comprising at least the first character associated with the first key and the second character associated with the second key and being different than the first candidate word and the second candidate word; and (See FIG. 4C, the candidates "Hay" and "How are you doing" are shown in the candidate box 412 [0079], with "Hay" including the input keys of "h" and "a")

Pasquero teaches:
displaying… [a] third candidate word in another region of the three text-suggestion regions. (See FIG. 2, preliminary input area 210... divided up into at least three regions… each segment contains input entered by the user, input generated by processor 102, or a combination of both [0033] and FIG. 3, current prediction 323 in center portion of three divisions of horizontal bar and future prediction 320 is further generated based on current prediction 323 [0035], The autocompletion algorithm can provide various options, such as, for example, words, characters, phrases, acronyms, names, slang, colloquialisms, abbreviations, or any combination thereof, that a user might be contemplating [0048] set of characters including adjective suffixes (such as "-ish" or "-ful"), phrases, plurals, or combinations thereof can also be generated and ranked [0049])

Given that Kay teaches that the nature of the ambiguity may result in a single word having more than one word (phrase segment) as an alternative selection, or parts 
the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. (Kay [0088]); and the term "word" as used herein denotes any type of linguistic object, including, but not limited to, a string of characters, word stem, prefix, suffix, phrase, sentence, abbreviation, chat slang, emoticon, user ID, URL or ideographic character sequence, emoticons or icons. (Kay [0079]); and
The user context database 626 may include any historical information relating to the user's prior character and/or word selection behavior, such as previous words utilized by the user, the frequency of words entered by the user, and common phrases employed by the user (Kay [0118]), it would have been obvious to one of ordinary skill in the art at the time of invention to modify the at least two candidate words determined by a computing device, based on the single continuous gesture, the text-suggestion region divided into at least three text-suggestion regions, the display of the at least two candidate words in at least one of the at least three text-suggestion regions, the determining, by the computing device and based on the single continuous gesture, a third candidate word, and displaying the third candidate word in another region of the at least three text-suggestion regions of Kay to include determining, by the computing device and based on the single continuous gesture, a second candidate phrase 

One would have been motivated to make such a modification to provide for input of phrases that require little cognitive effort (Kraft [0083]), it makes it easy to combine such a phrase dictionary with existing predictive word input dictionaries thereby providing fast access times to the dictionary database (Kraft [0011]) and prevents making exhaustive searching through databases which saves a lot of time, especially when the database is not stored locally or on a slower storage medium (Kraft [0012]). Also, to intelligently allow a user to more quickly enter text on an electronic device (Pasquero [0003]).

Regarding Claim 27, the rejection of Claim 21 is incorporated.
Kay teaches:
wherein displaying, in the committed-text region, a respective character associated with each key from the plurality of keys that is selected by the single continuous gesture comprises: responsive to detecting a single lift-off event at the presence-sensitive input device, displaying, in the committed-text region, the respective character associated with each key from the plurality of keys that is selected by the single continuous gesture. (See FIG.s 5A, 5C, 5G-5I and 8C-8F touch screen display 

Claims 28 and 35 are directed towards a computing device comprising: a display device; a presence-sensitive input device; and at least one processor, and a non-transitory computer-readable storage medium comprising instructions that, when executed, cause at least one processor of a computing device to perform a method that is substantially the same as Claim 21 and are therefore rejected under the same rationale as above in view of (Kay: program instructions that are stored in a non-transitory computer readable media… The instructions are executed by processor electronics to perform the functions described herein. [0100] See FIG.s 5A, 5C, 5G, 5H, 5I, and 6, touch screen display, processing unit (CPU) [0102])

Regarding Claims 30 and 37, the rejections of claims 28 and 35 are incorporated, respectively.
Claims 30 and 37 are substantially the same as Claim 23 and are therefore rejected under the same rationale as above.

Regarding Claims 31 and 38, the rejections of claims 28 and 35 are incorporated, respectively.
Claims 31 and 38 are substantially the same as Claim 24 and are therefore rejected under the same rationale as above.

Regarding Claims 32 and 39, the rejections of claims 28 and 35 are incorporated, respectively.
Claims 32 and 39 are substantially the same as Claim 25 and are therefore rejected under the same rationale as above.

Regarding Claims 33 and 40, the rejections of claims 28 and 35 are incorporated, respectively.
Claims 33 and 40 are substantially the same as Claim 26 and are therefore rejected under the same rationale as above.

Regarding Claim 34, the rejection of claim 28 is incorporated.
Claim 34 is substantially the same as Claim 27 and is therefore rejected under the same rationale as above.

Claims 22, 29 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kay, Kraft and Pasquero as applied to claims 21, 28 and 36 above, and further in view of Elbaz et al. (US 20100174716 A1), hereinafter Elbaz.

Regarding Claim 22, the rejection of Claim 21 is incorporated.
Kay teaches:
the method further comprising: determining, by the computing device and based on the single continuous gesture, … at least two additional candidate words, a third candidate word from the at least two additional candidate words comprising the first character associated with the first key and the second character associated with the second key and (See FIG. 5C, word choice list includes words, "Hope" as well as "How" both with the letters "H" and "o")
a fourth candidate word from the at least two additional candidate words comprising a third character associated with a third key from the at least two different keys; and (See FIG. 5C, word choice list includes words "Joe" with the letter 'e" associated with a third key from the at least two different keys)
displaying, in [at least] another region of the [at least] three text-suggestion regions, each word in the… [at least two additional candidate words] separated by the space character. (See FIG. 5C, each word separated by a space character)

Kraft teaches:
determining, by the computing device and based on the single continuous… [input], a second candidate phrase comprising at least two additional candidate words, (each database entry has a search key consisting of the first characters of each word in the phrase whereupon the searching can be made as is commonly known for predictive text input systems [0076], If a match is found a list box 412 is displayed in step 524, see FIG. 4b, showing the matching candidates found for the key input. In this embodiment 
a third candidate word from the at least two additional candidate words comprising the first character associated with the first key… and (As a user inputs the keys 4 and 2 (see arrow marked <4><2>) in step 520 each of the possible characters  assigned to the key (204a shown in FIG. 2) being pressed is matched against a dictionary database 340 (shown in FIG. 3) stored in a memory 332 (shown in FIG. 3) of the device 200 (shown in FIG. 2) [0073], See FIG.s  two candidate phrases "How are you doing" and "Give Chris a call" [0077], e.g. letter "H" is input and is included in the candidate word "How" in the phrase "How are you doing")
a fourth candidate word from the at least two additional candidate words comprising a third character associated with a third key from the at least two different keys; and (As a user inputs the keys 4 and 2 (see arrow marked <4><2>) in step 520 each of the possible characters  assigned to the key (204a shown in FIG. 2) being pressed is matched against a dictionary database 340 (shown in FIG. 3) stored in a memory 332 (shown in FIG. 3) of the device 200 (shown in FIG. 2) [0073], See FIG.s  two candidate phrases "How are you doing" and "Give Chris a call" [0077], letter "Y" is input and is included in the candidate word "You" in the phrase "How are you doing")
displaying, in another region of the [at least] three text-suggestion regions, each word in the second candidate phrase separated by the space character. (If a match is found a list box 412 is displayed in step 524, see FIG. 4b, showing the matching candidates found for the key input. In this embodiment the candidates show both one-word candidates such as "Ha", "lb" and "le" as well as two candidate phrases "How are 

Pasquero teaches:
displaying, in another region of the three text-suggestion regions, each word in [a] second candidate phrase separated by the space character. (See FIG. 2, preliminary input area 210... divided up into at least three regions… each segment contains input entered by the user, input generated by processor 102, or a combination of both [0033] and FIG. 3, current prediction 323 in center portion of three divisions of horizontal bar and future prediction 320 is further generated based on current prediction 323 [0035], The autocompletion algorithm can provide various options, such as, for example, words, characters, phrases, acronyms, names, slang, colloquialisms, abbreviations, or any combination thereof, that a user might be contemplating [0048] set of characters including adjective suffixes (such as "-ish" or "-ful"), phrases, plurals, or combinations thereof can also be generated and ranked [0049])

However, the combination of Kay, Kraft and Pasquero may not explicitly disclose:
a second candidate phrase comprising at least two additional candidate words, a third candidate word from the at least two additional candidate words comprising the first character associated with the first key and the second character associated with the second key (emphasis added).


determining, by [a] computing device and based on [a] single continuous [input], a second candidate phrase comprising at least two additional candidate words, a third candidate word from the at least two additional candidate words comprising [a] first character associated with [a] first key and [a] second character associated with the second key and a fourth candidate word from the at least two additional candidate words comprising a third character associated with a third key from… at least two different keys; and (a string of characters is received that has no breaks indicating words or other tokens [0003], For example, the string of characters "usedrugs" can be segmented into the following segmented results: "used rugs", "use drugs", "us ed rugs", etc. [0009], the segmentation engine 120 segments the string of characters into potential combinations of tokens and selects a particular combination to associate with the string of characters [0019], determine a list of potential combinations of tokens or segmented results from the string of characters... the unsegmented string of characters may be included as a segmented result [0020], Each segmented result can be a particular combination of tokens or a single token. For example, the string of characters "usedrugs" can be segmented into the segmented results including "used rugs", "use drugs", "us ed rugs", "u sed rugs", "usedrugs", etc. The unsegmented string of characters may also be included as a segmented result [0038] A number of the top ranking segmented results can then be selected. For example, the segmented results can be ranked and the top three results can be selected [0040])


the user interface permits a user to pause after inputting a first feature (e.g., a trace), and then resume his input (e.g., to input a second trace or to input a tap). After a pause, a disambiguation module may utilize both the input features detected before the pause and after the pause in order to generate a word choice list. (Kay [0088]); and the term "word" as used herein denotes any type of linguistic object, including, but not limited to, a string of characters, word stem, prefix, suffix, phrase, sentence, abbreviation, chat slang, emoticon, user ID, URL or ideographic character sequence, emoticons or icons. (Kay [0079]); and
The user context database 626 may include any historical information relating to the user's prior character and/or word selection behavior, such as previous words utilized by the user, the frequency of words entered by the user, and common phrases employed by the user (Kay [0118]), it would have been obvious to one of ordinary skill in the art at the time of invention to modify determining, by the computing device and based on the single continuous gesture, a second candidate phrase comprising at least two additional candidate words, a third candidate word from the at least two additional candidate words comprising the first character associated with the first key and a fourth candidate word from the at least two additional candidate words comprising a third character associated with a third key from the at least two different keys; and displaying, 

One would have been motivated to make such a modification to provide top segmented results with the highest probability of being the best or operable segmented results (Elbaz [0040]).

Regarding Claims 29 and 36, the rejections of claims 28 and 35 are incorporated, respectively.
Claims 29 and 36 are substantially the same as Claim 22 and are therefore rejected under the same rationale as above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Medlock et al. (US 20120223889 A1) - System and method for Inputting Text into Small Screen Devices

Willmore et al. (US 20130332822 A1) - Multi-word autocorrection

Ishikura (US 20040123248 A1) - System for assisting input text through automatic generation of space

Motaparti et al. (US 20080266263 A1) - human-to-mobile interfaces including a user interface capable of receiving inputs that are to be recognised through data input means which are receptive to keyed, tapped or a stylus input, said device being adapted to facilitate a reduction in the number of physical keying actions, tapping actions or gestures required to create a data string to less than the number of characters within said data string
Anderson et al. (US 20090292527 A1) - Methods, Apparatuses and Computer Program Products for Receiving and Utilizing Multidimensional Data Via A Phrase



Sternby et al. (US 20140108004 A1) - Text/character input system including identification of, e.g., the end of one word and the beginning of the next without the need to detect a space gesture between two words

Halstead, Jr. et al (5946648) - An input string of characters is provided where the characters lack white spaces between themselves. The input string is processed to identify words, stems, and affixes in the words

Kristensson (US 20080270896 A1) - A system, method and computer-readable medium that previews words and commands recognized by a continuous stroke recognizer based on input into a virtual keyboard layout, including receiving a first part or portion of a continuous stroke which has been input into a virtual keyboard; comparing the first part of the continuous stroke with a plurality of known word patterns which correspond to a plurality of known words; generating a preview of known words which correspond to that first part of said continuous stroke; and displaying the preview on a display before the user has completed entry of the continuous stroke (e.g. before the user has lifted up his or her pen or stylus), and receiving a second part or portion of said continuous stroke; comparing the first and second parts of the continuous stroke with such known 

Lin (US 20120089907 A1) - Single Word and Multi-word Term Integrating System and a Method thereof

Medlock et al. (US 20140359515 A1) - System and method for inputing text including a single continuous gesture on a gesture-sensitive keyboard intended to indicate multiple words

NPL: Bohn, Dieter. SwiftKey 3 Beta Android keyboard released with improved auto-correct, Article [online], [retrieved on 2021-04-02]. Retrieved from the Internet <URL: https://www.theverge.com/2012/4/4/2924520/swiftkey-3-beta-android-keyboard-improved-auto-correct> (Year: 2012) – Ability to keep typing without having to hit the spacebar

NPL: Rodriguez, Armando. New SwiftKey 3 Keyboard App for Android Kills the Need for Spacebar Accuracy, Article [online], [retrieved on 2021-04-02]. Retrieved from the Internet <URL: https://www.pcworld.com/article/253225/new_swiftkey_3_keyboard_app_for_android_kills_the_need_for_spacebar_accuracy.html> (Year: 2012) – Type continuously without having to insert spaces between words.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179